
	
		III
		111th CONGRESS
		2d Session
		S. RES. 480
		IN THE SENATE OF THE UNITED
		  STATES
		
			April 14, 2010
			Mr. Gregg (for himself,
			 Mr. McConnell, Mr. Bennett, Mr.
			 Brownback, Ms. Collins,
			 Mr. Lieberman, and
			 Mr. Leahy) submitted the following
			 resolution; which was referred to the Committee on Foreign
			 Relations
		
		
			May 7, 2010
			Committee discharged; considered, amended, and agreed
			 to
		
		RESOLUTION
		Condemning the continued detention of
		  Burmese democracy leader Daw Aung San Suu Kyi and calling on the military
		  regime in Burma to permit a credible and fair election process and the
		  transition to civilian, democratic rule.
	
	
		Whereas
			 the military regime in Burma, headed by General Than Shwe and the State Peace
			 and Development Council, continues to persecute Burmese democracy leader Daw
			 Aung San Suu Kyi and her supporters in the National League for Democracy, and
			 ordinary citizens of Burma, including ethnic minorities, who publically and
			 courageously speak out against the regime’s many injustices;
		Whereas
			 Daw Aung San Suu Kyi has been imprisoned in Burma for 14 of the last 19 years
			 and many members of the National League for Democracy have been similarly
			 jailed, tortured, or killed;
		Whereas
			 the Constitution adopted in 2008 and the election laws recently promulgated
			 effectively prohibit the National League for Democracy, Buddhist monks, ethnic
			 minority leaders, and Daw Aung San Suu Kyi from participating in upcoming
			 elections, and do not leave much opportunity for domestic dialogue among key
			 stakeholders; and
		Whereas
			 the persecution of the people of Burma has continued even though the Department
			 of State has pursued a policy of engagement with the military regime designed
			 to secure the release of political prisoners, foster national reconciliation,
			 and facilitate peaceful transition to civilian, democratic rule: Now,
			 therefore, be it
		
	
		That the Senate—
			(1)condemns the continued detention of Burmese
			 democracy leader Daw Aung San Suu Kyi and all prisoners of conscience in Burma,
			 and calls for their immediate and unconditional release;
			(2)calls on the military regime in Burma to
			 engage in dialogue with all political groups and individuals dedicated to
			 democratic ideals, as well as with ethnic minorities, to broaden political
			 participation in an environment free from fear and intimidation;
			(3)calls upon the Secretary of State to assess
			 the effectiveness of the policy of engagement with the military regime in Burma
			 in furthering United States interests, and to maintain, and consider
			 strengthening, sanctions against Burma if the military regime continues its
			 systematic violation of human rights and fails to embrace the democratic
			 aspirations of the people of Burma;
			(4)calls upon the Secretary of State to engage
			 regional governments and multilateral organizations, as appropriate, in order
			 to push for the establishment of an environment in Burma that encourages the
			 full and unfettered participation of the people of Burma in a democratic
			 transition to civilian rule; and
			(5)calls on the Secretary of State to support
			 the people of Burma in calling for significant constitutional and election
			 reforms by the military regime, which will broaden political participation,
			 further democracy, accountability, and responsive governance, and improve human
			 rights in Burma.
			
